DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 is objected to because of the following informalities:  ‘holding device’ should be –holder--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: there should be a period at the end of claim 17, not a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 27-29, 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is unclear what is meant by “bead”.  A bead is defined as a small piece of glass, stone, or similar material, a drop of liquid, or a small knob on the front sight of a gun.  None of these definitions appear to fit the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24, 32-33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. (DE102013103887A1 from IDS) in view of Bo et al. (CN106112385A from IDS).
Regarding claims 17 and 37, Stroh discloses an ultrasonic welding installation comprising an ultrasonic welding unit, the ultrasonic welding unit having a sonotrode 116 and a converter 12, wherein the sonotrode 116 and the converter 12 are arranged in mutually adjacent relationship along a longitudinal axis and the ultrasonic vibration unit can be caused to resonate with an ultrasonic vibration in the direction of the longitudinal axis with a wavelength A, wherein there is an amplitude transformer 128 arranged between the sonotrode 116 and the converter 12, wherein there is provided a holder 360 for holding the ultrasonic vibration unit, wherein the holder 360 has a clamping device (330, 358) which is reciprocal between an opened position in which the ultrasonic vibration unit can be removed from the holder 360 and a closed position in which the clamping device comes into contact with the ultrasonic vibration unit and 
Stroh does not disclose the clamping device is in the form of a sleeve having an inner and an outer surface, wherein the inner surface is of a configuration corresponding to an outer surface of a portion of the ultrasonic vibration unit, wherein the sleeve has a slot which connects the outer surface of the sleeve to the inner surface of the sleeve so that the sleeve has two mutually opposite slot walls which define the slot, wherein there is provided a tightening device with which the slot walls can be moved towards each other whereby the clamping device is moved into the closed position and the space enclosed by the inner surface is reduced and the ultrasonic vibration unit is clamped within the sleeve.  However, Bo discloses a horn, the horn and the ultrasonic transducer are arranged in the shell, the transducer is placed in the shell through an inner sleeve (clamping device as claimed) wherein the inner surface is of a configuration corresponding to an outer surface of a portion of the ultrasonic vibration unit, wherein the sleeve has a slot which connects the outer surface of the sleeve to the inner surface of the sleeve so that the sleeve has two mutually opposite slot walls which define the slot, wherein there is provided a tightening device with which the slot walls can be moved towards each other whereby the clamping device is moved into the closed position and the space enclosed by the inner surface is reduced and the ultrasonic vibration unit is clamped within the sleeve (paragraphs 0004-0023 of the description and Figs. 1-2). To one skilled in the art at the time of the invention it would have been obvious to use a clamping device as stated by Bo to help facilitate the movement of the ultrasonic transducer during the welding process.  

Regarding claim 19, Bo discloses that the tightening device is a screw which engages through a through stepped bore provided in a slot wall into a threaded bore provided in another slot wall (paragraphs 0004-0023 of the description and Figs. 1-2).  
Regarding claim 20, Bo discloses that that a portion of the outer surface of the ultrasonic vibration unit and the inner surface of the sleeve are matched to each other such that when the slot walls are in contact with each other the ultrasonic vibration unit is securely held by the clamping device without plastic deformation of the ultrasonic vibration unit occurring (paragraphs 0004-0023 of the description and Figs. 1-2).  
Regarding claim 21, Bo discloses that the ultrasonic vibration unit has an outer bead with which the holding device comes into contact in the closed position (paragraphs 0004-0023 of the description and Figs. 1-2).  
Regarding claim 22, Bo discloses that the outer bead is of a T-shaped cross-section with a leg and a flange extending at both sides at a right angle from an end of the leg.
Regarding claim 23, Stroh discloses that the sonotrode is connected to the converter (paragraphs 0001-0052 of the description and Figs. 1-5).
Regarding claim 24, the way claim 23 is written, the positively locking connection is not required, therefore, this claim limitation is not required. 

Regarding claim 33, as stated above, the way claim 23 is written, the pin is not required.  The claim limitation is met. 

Allowable Subject Matter
Claims 25-26, 30, 34, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested that there is provided a support element (7) for supporting a force applied to the sonotrode (1) perpendicularly to the longitudinal axis, wherein the sonotrode (1) and the support element (7) support surfaces which, at least when a force is applied to the sonotrode perpendicularly to the longitudinal axis, come into contact with each other, wherein the support surfaces are of such a configuration that when they are in contact with each other they prevent a relative movement of the sonotrode (1) with respect to the support element (7) in the direction of the longitudinal axis and do not impede a rotation of the sonotrode (1) about the longitudinal axis.
Claims 27-29, 31, 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested that the holder (5) has an angle positioning device, the outer bead has at least one recess (21), wherein the angle 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This action is NON-FINAL due to the new art presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735